Citation Nr: 1723881	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  07-31 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for loss of teeth to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for a back disorder to include as secondary to exposure to ionizing radiation.

3.  Entitlement to service connection for a right shoulder disorder to include as secondary to exposure to ionizing radiation.

4.  Entitlement to service connection for a left shoulder disorder to include as secondary to exposure to ionizing radiation.

5.  Entitlement to service connection for right leg length discrepancy to include as secondary to exposure to ionizing radiation.

6.  Entitlement to service connection for chronic obstructive pulmonary disease also claimed as restrictive lung disease to include as secondary to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Teresa M. Meagher, Attorney


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to July 1963.

The matter comes before the Board of Veterans' Appeals (Board) on appeals of a February 2007 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

This matter was before the Board in April 2014, when it was remanded for further evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

On 2 VA Form 9's which were received in September 2016, it was indicated that a video conference hearing to be conducted at the RO was requested.  The documents include argument on all the issues on appeal.  It is assumed that the Veteran desires a hearing to be conducted on all the issues on appeal.  The issues on appeal must be remanded to allow the AOJ to schedule the requested hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing before the Board in accordance with the docket number of his appeal.  The notification of the hearing must be sent to the Veteran's most recent address of record.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

